DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities:  
Line 9, “each of the balls is received in pocket” should read - - each of the balls is received in a pocket - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Wakuta et al. JP 2010156366 (incl. machine translation).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wakuta as applied to claim 1 above, and further in view of Aida USPGPUB 20110069920.
Wakuta does not expressly disclose the annular portion including a contact surface that makes sliding contact with the shoulder portion of the inner ring in the first axial direction.
Aida teaches that it was known the art to provide an annular portion 19 of cage 14 with a contact surface 24 that makes sliding contact with the shoulder portion of an inner ring in a first axial direction ([0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the annular portion of the cage of Wakuta with the contact surface of Aide that makes sliding contact with the shoulder portion of the inner ring in a first axial direction, in order to provide stable rotation of the cage, thereby minimizing relative movement between the ball and cage that would otherwise contribute to increased ball-cage contact and eventual excessive wear.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wakuta in view of Aida as applied to claim 2 above, and further in view of Morishita JP 2007292117 (incl. machine translation).
Wakuta as modified by Aida does not expressly disclose the contact surface being provided with a recessed portion.
Morishita teaches that it was known the art to provide a contact surface of annular portion 5a of cage 5 with a recessed portion 7a for storing lubricant ([0003]).  It . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656